DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intended Use
At least claims 1 and 6 contain statements of intended use such as: information on a vehicle speed and a traveling direction of an other vehicle when the other vehicle is one of the at least one shielding object, and information regarding one of the at least one shielding object transmitted from a road-side communication device fixed on a road-side and provided with the shielding object.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “and information regarding one of the at least one shielding object transmitted from a road-side communication device fixed on a road-side and provided with the shielding object”. The language as stated does not distinctly define what is meant by “and information regarding one of the at least one shielding object transmitted from a road-side communication device fixed on a road-side and provided with the shielding object” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “and information regarding one of the at least one shielding object transmitted from a road-side communication device fixed on a road-side and provided with the shielding object” will be interpreted as “r2v, v2v, or v2x communication regarding at least one shielding object”.
Claims 2-5 and 7-8 are rejected based upon their dependency to a rejected claim.

Response to Amendment
The amendments submitted 03-23-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paskus (US 20170361834 A1) in view of Tamura (US 20150025745 A1) and Matsunaga (US 20190111931 A1).

REGARDING CLAIM 1, Paskus discloses, a processor configured to: i) acquire information on the crosswind in a predetermined region forward of the vehicle in a traveling direction of the vehicle (Paskus: [0023]), and iii) estimate the effect on the vehicle due to the crosswind based on the acquired information on the crosswind and the acquired information on the shielding object (Paskus: [0023]).
Paskus does not explicitly disclose, ii) acquire information on a shielding object that is located on a windward side in a direction of the crosswind.
However, in the same field of endeavor, Tamura discloses, “the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description)” (Tamura: [0208]), for the benefit of anticipating a change in estimated cross wind speed profile and lateral forces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Paskus to include information on a shielding object taught by Tamura. One of ordinary skill in the art would have been motivated to make this modification in order to anticipate a change in estimated cross wind speed profile and lateral forces.
Paskus in view of Tamura do not explicitly disclose, information on a vehicle speed and a traveling direction of an other vehicle when the other vehicle is one of the at least one shielding object, and information regarding one of the at least one shielding object transmitted from a road-side communication device fixed on a road-side and provided with the shielding object.
However, in the same field of endeavor, Matsunaga discloses, [0029] The communication device 20 includes a first communication device 34 that performs vehicle-to-vehicle communication with another vehicle, and a second communication device 36 that performs road-to-vehicle communication with a road-side device…; [0058] In step S5, the overtaking prediction unit 80 predicts a situation of overtaking on the basis of the relation between vehicle information indicating a driving state (travel state) of the host vehicle 100 (hereinafter, host vehicle information) and vehicle information indicating a driving state (travel state) of the other vehicle 110 (hereinafter, another-vehicle information). The host vehicle information includes a position, speed, acceleration, or a jerk of the host vehicle 100. The another-vehicle information includes a position, speed, acceleration, or a jerk of another vehicle 110...; [0061] The overtaking prediction unit 80 predicts change of the host vehicle position with time and change of the another-vehicle position with time, beginning at a reference position 122 (time t=0), by using a well-known technique. For example, if there is a possibility that the host vehicle 100 soon overtakes the other vehicle 110, a first prediction position 124 (time t=T1) where a front end position of the host vehicle 100 and a rear end position of the other vehicle 110 coincide with each other is obtained. Similarly, a second prediction position 126 (time t=T2) where a rear end position of the host vehicle 100 and a front end position of the other vehicle 110 coincide with each other is obtained; also see at least ¶'s [0010], [0038-0039], [0053], [0072], [0085] for planning and timing of an overtaking (passing a vehicle) event, for the benefit of learning, in advance, driving information indicative of driving operation and a driving condition of a host vehicle in association with another vehicle, and then performing an automated driving control in which the learned result is reflected.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified Paskus to include predicting conditions and performing an automated control disclosed by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order to learn, in advance, driving information indicative of driving operation and a driving condition of a host vehicle in association with another vehicle, and then performing an automated driving control in which the learned result is reflected.

REGARDING CLAIM 2, Paskus in view of Tamura and Matsunaga remain as applied above to claim 1, and further, Paskus in view of Tamura and Matsunaga discloses, to generate forecast information including a time when or a position where the effect due to the crosswind changes based on the vehicle speed and the traveling direction of the other vehicle ((Paskus [0023] geographical areas… bridges or canyons), (Tamura [0208] entering/ exiting tunnels), and (Matsunaga at least [0058] and [0061] position and timing of an overtaking (passing a vehicle) event), limitations and motivations addressed, see claim 1 supra.

REGARDING CLAIM 5, Paskus in view of Tamura and Tamura remain as applied above to claim 1, and further, Paskus also discloses, the processor is configured to estimate a yaw moment to be generated in the vehicle as the effect due to the crosswind (PASKUS: see [0023-0028] for measured cross wind, yaw rates, torque transmission, and locking differential).

REGARDING CLAIM 6, Limitations and motivations addressed supra, see claim 1 above.

REGARDING CLAIM 7, PASKUS in view of TAMURA remain as applied above to claim 6, and further, PASKUS also teaches, the vehicle is a four-wheel-drive vehicle in which one of i) the right and left front wheels and ii) the right and left rear wheels are main drive wheels and the other of i) the right and left front wheels and ii) the right and left rear wheels are auxiliary drive wheels (PASKUS: [FIG. 1]); and the at least one processor is configured to control a drive force transmission device configured to transmit a drive force to the auxiliary drive wheels (PASKUS: see [0025-0028] torque transmission and locking differential).

REGARDING CLAIM 8, PASKUS in view of TAMURA remain as applied above to claim 6, and further, PASKUS also teaches, the drive force distribution ratio between right and left wheels among the vehicle wheels is variable; and the at least one processor is configured to control the drive force distribution ratio between the right and left wheels such that the effect due to the crosswind is reduced (PASKUS: see [0025-0028] torque transmission and locking differential).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Paskus (US 20170361834 A1) in view of Tamura (US 20150025745 A1) and Matsunaga (US 20190111931 A1) as applied to claims 1 and 2 above, and further in view of Fukunaga (US 20180354527 A1).

REGARDING CLAIM 3, Paskus in view of Tamura and Matsunaga remain as applied above to claim 2, and further, Tamura also discloses, generate the forecast information including a time when or a position where the effect due to the crosswind is increased and a time when or a position where the effect due to the crosswind is decreased, based on an overall length of the other vehicle (Tamura: [0208]; [0207-2210] for further description)).
Tamura in does not explicitly recite the terminology "crosswind will decrease". However, Tamura teaches an increase upon exiting a tunnel, which implicitly teaches a decrease upon entering.
Paskus in view of Tamura  and Matsunaga do not explicitly disclose, the processor is configured to further acquire information on a length of the other vehicle.
However, in the same field of endeavor, Fukunaga discloses, “The oncoming vehicle detecting unit 216 checks whether the size of the target object is equal to or more than a predetermined size based on the information of the target object identified by the mobile object identifying unit 200 (step S503). Specifically, the oncoming vehicle detecting unit 216 checks the vertical length (height), the horizontal length (width)” (Fukunaga: [0069]), for the benefit of determining the location, classification, and trajectory of an approaching vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified Paskus to include speed, trajectory, and classification of an approaching vehicle taught by Fukunaga. One of ordinary skill in the art would have been motivated to make this modification in order to determine the location, classification, and trajectory of an approaching vehicle.

REGARDING CLAIM 4, Paskus in view of Tamura and Matsunaga remain as applied above to claim 1, and further, Tamura also discloses, estimate magnitude of the effect due to the crosswind, based on the size of the shielding object (Tamura: [0208] (see all of [0207-2210] for further description)).
Tamura does not explicitly recite the terminology “estimate magnitude of the effect due to the crosswind, based on the size of the shielding object". However, Tamura teaches an increase upon exiting a tunnel, which implicitly teaches a decrease upon entering, which is an estimate of a crosswind effect.
Paskus in view of Tamura and Matsunaga do not explicitly disclose, the processor is configured to acquire information on a size of the shielding object.
However, in the same field of endeavor, Fukunaga discloses, The oncoming vehicle detecting unit 216 checks whether the size of the target object is equal to or more than a predetermined size based on the information of the target object identified by the mobile object identifying unit 200 (step S503). Specifically, the oncoming vehicle detecting unit 216 checks the vertical length (height), the horizontal length (width) (Fukunaga: [0069]), for the benefit of determining the location, classification, and trajectory of an approaching vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified Paskus to include speed, trajectory, and classification of an approaching vehicle taught by Fukunaga. One of ordinary skill in the art would have been motivated to make this modification in order to determine the location, classification, and trajectory of an approaching vehicle.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 03-23-2022, with respect to the rejection of claim 1 under 35 USC §101 nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §101 nonstatutory double patenting will be held in abeyance.

Applicant’s arguments with respect to the rejection of claims 1 and 6 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663